Per Curiam.

We affirm the decision of the court of appeals on the basis of our decision in State, ex rel. Corrigan, v. McAllister (1985), 18 Ohio St.3d 239, 18 OBR 296, 480 N.E.2d 783. In that case, the court of appeals denied a writ of mandamus requested by a defendant in an aggravated murder case who had requested that a special venire be impaneled pursuant to R.C. 2945.18 and 2945.19. We affirmed, stating:
“Appellant Fencl, if convicted, possesses an adequate remedy in the ordinary course of the law in the form of a discretionary right of appeal to the court of appeals whereby he can obtain review of appellee’s decision to deny a special venire. Thus, as to this appellant, the writ should have been denied on the basis of the existence of an adequate remedy at law.” Id. at 240, 18 OBR at 297, 480 N.E.2d at 785.
We apply the same reasoning to the other special procedures sought by appellant Fyffe in the court of appeals. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.